Citation Nr: 0625100	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-40 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Initially, the Board recognizes that with respect to the 
claims for service connection for hearing loss and tinnitus, 
the RO already sought and obtained relevant opinions 
regarding the etiology of these conditions in August 2004.  
It was opined that his bilateral hearing loss was more likely 
the result of post service occupational and airbag deployment 
noise exposure.  While the examiner opined that the veteran's 
tinnitus was related to inservice noise exposure, the RO 
found his opinion not to be probative in that the opinion was 
based on recitation of history as reported by the veteran and 
not on the actual record.  

However, the Board notes that a July 2004 VA opinion does 
support the veteran's claims for service connection.  The 
examiner noted that the veteran reported hearing loss and 
tinnitus which first began due to excessive noise exposure 
during service.  The veteran also noted some post service 
noise exposure while working at a factory.  The examiner 
opined that it was at least as likely as not that the 
veteran's hearing loss and tinnitus were the result of 
inservice noise exposure.  

The RO chose to find the August 2004 more probative in that 
the examiner reviewed the claims file and examined the 
veteran.  They noted that the July 2004 examiner did not 
review the entire claims file and based his opinion on the 
veteran's recitation of his medical history which did not 
include that the veteran had been in an auto accident where 
the air bags deployed and had worked in a factory for 32 
years where he was also exposed to noise.  

In a November 2004 statement, the veteran asserted that the 
August 2004 examiner misconstrued or misinterpreted his 
statements in that there was no significant noise exposure in 
his post service employment.  In the 2004 statement, the 
veteran claimed that while the deployment of the air bags in 
a post service car accident might have exacerbated his 
hearing loss and tinnitus, he was already wearing a hearing 
aid at that time.  This shows that his problems already 
existed and were not the result of the airbag deployment.  

Based on the inconsistencies, the Board finds that the 
veteran should be furnished with a new VA audiological 
examination by a different VA audiological examiner, if 
possible.  This is for the purpose of obtaining an opinion as 
to whether any current hearing loss and tinnitus are related 
to the veteran's period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current hearing loss 
and tinnitus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner is requested to state 
whether it is at least as likely as not 
that any current hearing loss and 
tinnitus are related to the veteran's 
active service.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to service 
connection for hearing loss and tinnitus 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


